UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1173


BRIAN E. PELTIER,

                  Plaintiff - Appellant,

             v.

JOBE C. METTS, MD; MUSC; TENET SOUTH CAROLINA, d/b/a East
Cooper   Regional   Medical   Center;    UNIVERSITY MEDICAL
ASSOCIATES; J. C. NICHOLSON, JR., Circuit Court Judge State
of SC; FLORIDA MEDICAL DEVELOPMENT, INCORPORATED; SANDRA J.
SENN; ROBIN L. JACKSON; THE LAW FIRM OF SANDRA J. SENN;
ROBERT H. HOOD, JR.; HOOD LAW FIRM, LLC; LINDSAY K. SMITH-
YANCEY; DOUGLAS PRATT-THOMAS; THE LAW FIRM OF PRATT-THOMAS
WALKER; HUGH W. BUYCK; DARREN K. SANDERS; ALL DEFENDANTS
INSURANCE COMPANIES, tbd at discovery phase of this trial;
THOMAS E. KEENE, MD; RHONDA RICHARDSON, MUSC affiliation;
SOUTH CAROLINA BUDGET AND CONTROL BOARD,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:09-cv-00044-DCN)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brian E. Peltier, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian E. Peltier appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed   the   record    and    find    no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Peltier v. Metts, No. 2:09-cv-00044-DCN (D.S.C. Jan. 28,

2009).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                     2